Citation Nr: 1745243	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether or not new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 18, 1968 to April 1, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 claim which  reopened and denied the Veteran's claim for bilateral hearing loss after an original September 2007 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case has a complicated procedural history.  A Notice of Disagreement was received in January 2012.  In December 2012, a Statement of the Case was issued, and, in February 2013, the Veteran filed his substantive appeal (via a VA Form 9), as his form 9 was received within 48 days of the Statement of the Case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  In June 2014, the RO erroneously issued another Statement of the Case, stating that the Veteran had not filed a timely appeal, and that the RO's 2011 decision was final.  The Veteran responded with a Statement in Support of Claim dated July 3, 2014, stating that he had already submitted a VA Form 9.  The Veteran then submitted a Notice of Disagreement in August 2014.  The RO subsequently issued a Supplemental Statement of the Case in September 2014.  The Veteran then submitted a second VA form 9 in November 2014.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A September 2007 rating decision denied service connection for bilateral hearing loss; the Veteran did not perfect an appeal.

2.  Evidence submitted since the September 2007 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the September 2007 rating decision and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

NEW AND MATERIAL

In September 2007, the Board denied service connection for bilateral hearing loss.  The September 2007 Board decision, in which the Board denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7104(b).  The basis for the denial was a lack of an in-service occurrence, post service treatment and competent medical evidence of a nexus and no current diagnosis of hearing loss for VA purposes.  The evidence of record included the Veteran's service treatment records, an August 2007 VA Examination, and a June 15, 2007 letter from the Veteran.
Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of a June 15, 2010 Statement in Support of Claim in which the Veteran states that while in aviation school, he was on a military aircraft that was not pressurized, and that upon descent, he had great pressure behind his eyes, and that his hearing and sinuses have been effected ever since.  New evidence also includes an MRI dated August 24, 2010, a December 2010 VA Examination regarding the Veteran's hearing, a personal statement from the Veteran dated February 23, 2011 with accompanying photographs of his duty position overlooking a flight deck and the hearing protection that was administered.  

New evidence also includes records from private providers, Dr. D. A. and audiologist E.T.C. dated August 18, 2010 and October 4, 2011, which include two audiograms and evaluations diagnosing sensorineural hearing loss, a January 11, 2012 Notice of Disagreement containing the Veteran's contentions regarding noise exposure, a statement in Support of Claim dated December 28, 2012 stating contentions of military noise exposure, and a February 2013 VA form 9 in which the Veteran also stated contentions of noise exposure.   The Veteran submitted another personal statement in May 2013 regarding his contention of in-service noise exposure working on the flight line on a ship near jet aircraft.  

A Letter from the Veteran dated July 23, 2013 again stated that the Veteran was exposed to aircraft noise in service, and that he has difficulty hearing conversations.  The Veteran's daughter submitted a buddy statement dated July 22, 2013, stating that the Veteran's hearing has worsened recently, as the Veteran appears to struggle to hear and often asks her to repeat things.  The Veteran was also rendered another VA Examination regarding his hearing loss in April 2014.   The Veteran submitted a Statement in Support of Claim dated July 3, 2014, which reiterated his contentions of insufficient hearing protection during service.  The Veteran also submitted a Notice of Disagreement in August 2014, which states that he had insufficient hearing protection in service, and that he currently has difficulty hearing the television and other people.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence suggests a basis for service connection, as such evidence points toward a current diagnosis (See Private Provider Audiograms dated August 18, 2010 and October 4, 2011 and VA examination December 2010), in-service noise exposure, which was already conceded in the August 2011 Rating decision because the Veteran's Form  DD 214 showed that he was a Radioman on a naval vessel with a flight deck, and new personal statements from the Veteran suggest both a link to the Veteran's active military service.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the September 2007 rating decision.  Therefore, the claim of entitlement to service connection for bilateral hearing loss is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

REMAND

The claim for service connection for bilateral hearing loss has been reopened.  The Veteran essentially contends that his hearing loss is related to air travel in a non-pressurized cabin in service, and reported that he felt intense pressure in his face while landing.  (See June 15 2010 Statement in Support of Claim).  The Veteran again contended that his hearing loss was related to his air travel in a letter dated February 23, 2011, stating "I would also like to note that I still feel that part of my hearing loss is related to the incident when I had sinus problem while in a Navy aircraft with a non-pressurized cabin in late 1968 or early 1969."  The Veteran was granted service connection for his perennial allergy rhinitis in combination with sinusitis effective February 2014.  

The Veteran also contends that his hearing loss was also caused or worsened by in-service noise exposure to gunfire and jet noise while working near the flight deck of a naval vessel without adequate hearing protection.  The Veteran also stated in his February 2013 VA Form 9 that the same exposure to hazardous noise that caused his service connected tinnitus also caused his service connected hearing loss.  

The Veteran's DD214 shows that he was a Radioman aboard the USS Oriskany.  The Veteran's induction examination in June 1968 shows that the Veteran had normal hearing at service entry.  The Veteran's March 1972 discharge examination does not contain an audiogram, but notes a 15/15 on the whisper test.  There were no notations of any ear or audiological complaints on the Veteran's discharge examination.  The Veteran has submitted numerous photographs of the Vessel upon which he was stationed, which show a close proximity of the radiomen to the flight line.  (See February 23, 2011 letter from the Veteran).   

The Veteran's August 2007 VA examiner noted the Veteran's reported history of problems with pressure in the sinus and ear area on airplane flights in the 1970s manifested by decreased hearing and some dizziness.  The examiner further noted that the dizziness has resolved, and that the Veteran continues to have some intermittent problems with his hearing.  The examiner further noted that no records were available to review, and that upon physical examination of the ear, nose, and throat, that both eardrums appeared to be normal.  No nexus opinion was provided. 

The Veteran submitted a private audiological evaluation dated August 18, 2010 by E.T.C.  The audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
65
LEFT
25
35
25
20
40

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thus, the Veteran showed hearing loss in both the right and left ear for VA purposes during his private examination in August 2010, as both ears showed auditory thresholds at 40 decibels or greater at 4000 Hertz. 

The speech recognition test provided by the private practitioner was not a Maryland CNC test, and thus cannot be used to show evidence of hearing loss for VA purposes.  

The Veteran reported for a VA Audio examination on December 15, 2010.  The audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
60
LEFT
20
10
20
15
30

Speech recognition tests conducted were 100% in both ears at 60 decibels.  
The December 2010 VA examination findings show that the Veteran currently has hearing loss in his right ear for VA purposes.  However, the VA examination does not show a hearing loss in the Veteran's left ear for VA purposes.  The examiner stated that he could not form an opinion regarding service connection without resorting to speculation.  An addendum was also added to the notation, stating that the examiner had to reinstruct and re-test multiple times to get the reported results, as the initial responses were artificially elevated.  

The December 2010 VA examiner submitted an addendum opinion in July 2011, in which he opined that it is not likely that the Veteran's right ear hearing loss is due to military noise exposure.  In his rationale, the examiner stated that the Veteran's service treatment records did not contain an audiometric evaluation at the time of his separation physical, but had a 15/15 whisper test which indicates grossly normal hearing.  The examiner further explained that no mention of a complaint of hearing loss was found in the service treatment records.  The examiner stated that the Veteran had thirty years of construction work post-military, which likely would have exposed him to on-the job noise over many years.  The examiner also mentioned that the Veteran was a former hunter.  The examiner then concluded that it is more likely that the Veteran's current hearing loss is related to post-military noise exposure and it is not as likely that his current hearing loss is related to his military service.  

The Veteran submitted private medical records from Dr. A.J.D., a private provider, from October 4, 2011, who conducted a physical examination of the Veteran's ears, which showed normal pinnae of the external ear, clear bilateral external auditory canals, TMs intact, clear middle ears, no effusion, negative for PE tubes, negative for perforation.  The provider documented bilateral sensorineural hearing loss, EPLEY to the left side, and provoked rotary nystagmus.   

Dr. A.J.D. also reviewed a puretone audiogram conducted by a private audiologist, E.T.C., dated October 4, 2011.  The audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
35
65
LEFT
20
20
25
35
40

The speech recognition test provided by the private practitioner was not a Maryland CNC test, and thus cannot be used to show evidence of hearing loss for VA purposes.  

Thus, the Veteran again showed hearing loss in both the right and left ear for VA purposes during his private examination in August 2010, as both ears showed auditory thresholds at 40 decibels or greater at 4000 Hertz.  38 C.F.R. § 3.385.  

The Veteran later submitted statements attempting to rebut the December 2010 VA examiner's contention that the Veteran's hearing loss was due to post service noise exposure.  In his February 2013 VA Form 9, the Veteran reported that he was not exposed to hazardous noise as a carpenter and the Veteran stated in a January 2012 Notice of Disagreement that hearing protection was required on all commercial work, and those not adhering to these safety regulations were asked to leave.  He submitted a photograph of the required hearing protection at his place of civilian employment with his Notice of Disagreement.  The Veteran also stated that he wore hearing protection when hunting, and submitted a photograph of the hearing protection that he uses when firing his rifle.  

A July 29, 2013 Buddy Statement from the Veteran's daughter stated that the Veteran's hearing appears to have worsened recently, as the Veteran appears to struggle to hear and often asks her to repeat things.

At the April 2014 VA examination, the Veteran's medical history was reviewed. The VA examiner reported that the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor intertest reliability.  The Veteran was able to answer questions without problems well below admitted thresholds.  The examiner continued, "The Veteran most likely has some hearing loss, but not to the degree that he was admitting.  Test results considered invalid and unreliable."  No nexus opinion was provided.  

Throughout the history of this claim, the Veteran has been provided two nexus opinions from the same examiner.  See December 2010 opinion addendum and July 2011 addendum.  Notably, neither opinion addressed the Veteran's contentions of hearing loss due to in service air travel in an unpressurized cabin.  Furthermore, the Veteran has submitted new statements indicating that he wore hearing protection while hunting and performing his commercial work, and that carpentry did expose the Veteran to hazardous noise.  As such, the Board is of the opinion further medical guidance that addresses the newly submitted evidence is needed in order to fairly decide the Veteran's claim.  

The issue of whether the Veteran's hearing loss is due to the Veteran's air travel in a non-pressurized cabin is a medically complex determination that would be most appropriately addressed by an examiner specializing in otolaryngology.  For these reasons, the claim must be remanded to the RO in order to obtain an addendum opinion from an ENT to determine the effects of the alleged air travel and an audiologist to determine the effects of the Veteran's in service noise exposure.   

The Board notes that the Veteran has received multiple audiograms, and there has been less than maximal effort on the part of the Veteran noted by two audiologists.  The Veteran was already given an updated VA audiology examination due to a procedural defect.  Furthermore, the Veteran has not contended that his hearing has worsened since the last VA examination in April 2014.  As such, the Board finds that although an addendum opinion is necessary in order to address the Veteran's newly submitted lay and medical evidence, the Veteran is not necessarily entitled to an additional audiogram.  Therefore, the case is remanded for addendum opinions from both an audiologist and an ENT.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and offer him the opportunity to identify and submit additional evidence relevant to his hearing loss.  Obtain all VA and non-VA records sufficiently identified by the Veteran and that have not been obtained already.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding relevant private (non-VA) records.  

2.  Obtain an addendum opinion by an audiologist to the December 2010 VA audiological examination report.  The record must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.

Following a review of the file, the reviewing examiner should provide an opinion with supporting rationale addressing the following:  is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's in service exposure to noise (from serving as a radio man positioned near the flight deck of a naval vessel) caused any acoustic damage that has resulted in, or is related to, any bilateral hearing loss disability that he now has?  In making this assessment, the examiner is asked to (1) consider and discuss the Veteran's submitted lay testimony and photographs, and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

3.  Obtain an opinion by an ENT as an addendum to the December 2010 examination report.  The record must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.  

Following a review of the file, the reviewing examiner should provide an opinion with supporting rationale addressing the following:  is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-related air travel in a non-pressurized cabin caused acoustic damage that has resulted in, or is related to, any hearing loss disability that he now has?  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


